t   .. %•                               PD-1268-15

                                      NO.
                                                                                       4K
                                                                                                   '/

            RUSSELL ROBINSON                         §          IN THE COURT OF
                                                     §
            v.                                                  CRIMINAL APPE^ESOlHUVR-D rM
                                                                                                        'Pi'-;.',! r\


            THE STATE OF TEXAS                                  OF TEXAS
                                                                                       SEP24 2Q15

                               Pro Se Motion Requesting Leave to File
                                    An Original Copy Only of the
                                 Petition For Discretionary Review                 COmOFCRlM,mLAPPEALl
                                                                                          StP25 2£5
            TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXASrAcosta. Clerk
                          (J
                  COMES NOW the Appellant/Petitioner in the above-styled and numbered

            cause and respectfully moves this Honorable Court to grant leave to file an original

            copy only of the Petition for Discretionary Review and in support thereof would

            show to the Court the following:

                  1.    The style and appeal number in the Waco Court of Appeals is:
                          •i




            Russell Robinson v. The State of Texas, Appeal No. 10-14-00231-CR.

                  2.    The Appellant/Petitioner moves that, pursuant to Rule 2, Texas Rules

            of Appellate Procedure, this Court suspend Rule 9.3(b), Texas Rules of Appellate

            Procedure, that requires the filing of eleven (11) copies of the Petition for

            Discretionary Review with the Court.




            Pro Se Motion^Requesting Leave to File An Original Copy Only
            of The Petition for Discretionary Review - Page 1
^




          3.     The facts relied upon to show good cause for this request are, as

    follows: The Appellant is indigent and incarcerated and does not have access

    to a photo copier. Also, the Appellant is presently not represented by counsel and

    intends to file a Pro Se Petition for Discretionary Review.

          WHEREFORE, PREMISES CONSIDERED, the Appellant/Petitioner

    respectfully requests that this Honorable Court grant leave to file an original copy

    only of the Petition for Discretionary Review with the Court.

                                           Respectfully submitted,




                                          I RUSSELL ROBINSON
                                           TDCJ #01941253
                                           Mark W. Michael Unit
                                           2664 F.M. 2054
                                           Tennessee Colony, TX 75886




    Pro Se Motion Requesting Leave to File An Original Copy Only
    of The Petition for Discretionary Review - Page 2
%




                             CERTIFICATE OF SERVICE


          The Appellant/Petitioner hereby certifies that a true and correct copy of the

    foregoing Motion has been mailed to the District Attorney, Appellate Division,

    Ellis County, 109 S. Jackson Street, Waxahachie, Texas 75165, , and mailed via

    U.S. mail, to the Office of the State Prosecuting Attorney, P.O. Box 12405, Capitol

    Station, Austin, Texas 78711, on the 1*1    day of SvVA        2015.^




                                          Russell Robinson




    Pro Se Motion Requesting Leave to File An Original Copy Only
    of The Petition for Discretionary Review - Page 3